NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



SEASIDE CLEANERS, INC.,          )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-5094
                                 )
GULF HARBOR ASSOCIATES CORP., )
                                 )
           Appellee.             )
________________________________ )


Opinion filed August 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Brendan R. Riley of Stewart & Riley,
New Port Richey, for Appellant.

Carla Markowitz, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.